DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6, 7, and 10 are objected to because of the following informalities:
In claim 1, line 1, “…of accurately positioning…,” should read: --…of accurately positioning a plurality of shading blades…--.
In claim 2, line 2, “…with a linear first guide groove opened towards a direction of the first light-passing hole…,” should read: --…with a linear first guide groove elongated along a direction toward the first light-passing hole…--.
In claim 2, line 4, “…is penetrated the first…,” should read: --…is disposed within the first…--.
In claim 6, line 2, “…the side…the end…,” should read: --…a side…an end…--.
In claim 7, line 2, “…far away…,” should read: --…opposite…--.
In claim 10, lines 1-2, “…wherein screw holes on the substrate for fixing the driving motor are in form of elongated through holes…,” should read: --…wherein elongated screw holes are disposed in a driving motor --.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dedoro (US 2004/0017685 A1).
Regarding claim 1, Dedoro teaches or suggests (Figs. 1-5) a beam shading device (10) capable of accurately positioning (10 is capable of arcuately positioning plates 32 in the beam path), comprising a substrate (22), the substrate being provided with a first light-passing hole (within the center adjacent element 4) through which beams pass (as shown in Figs. 1-5); a plurality of shading blades (32) mounted on the substrate (as shown in Figs. 1-5), the plurality of shading blades (32) being arranged around the periphery of the first light-passing hole (as shown in Figs. 1-5); and driving mechanisms (33, 34) for driving the plurality of shading blades to move (as described in paragraph [0023]), the driving mechanisms (33, 34) driving the shading blades (32) to move back and forth to block and open the first light-passing hole (as shown in 
Although Dedoro appears to suggest, in Figs. 1 and 5, that the driving plate formed by a tang (33, as described in paragraph [0023]) is coupled to an end of blade 32 via two pin couplers or fasteners (as shown in Figs. 1 and 5), Dedoro does not explicitly teach that the driving plate is hinged with the shading blade.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and hinged said driving plate and said shading blade (via rivets, pin joints, etc.), in order to reduce the cost of manufacturing the device (i.e. by providing a cost-effective, semi-permanent connection between the driving plate and shading blade), and/or reduce the complexity of repairing or replacing the driving plates (i.e. so as to allow the driving plate to form a semi-permanent attachment to the shading blade for simplifying rework, removal, or separation of the components in the instance of replacement or repair of the driving plate and/or shading blade).
The combined teachings of Dedoro teach or suggest all of the elements of the claimed invention, except for said driving mechanism is two driving mechanisms.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and incorporated an additional driving mechanism, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. 
Regarding claim 7, Dedoro does not explicitly teach or suggest that two of the driving plates of each shading blade are arranged on a side of the respective shading blade far away from the first light-passing hole, and the vertical distance between the center of the first light-passing hole and each of the driving plates is equal.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and positioned the two of the driving plates of each shading blade a side of the respective shading blade far away from the first light-passing hole such that the vertical distance between the center of the first light-passing hole and each of the driving plates is equal, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, one skilled in the art would have been motivated to improve the performance of the device (i.e. by positioning the driving plates to evenly distribute the load of a given shading blade).
Regarding claim 8, Dedoro teaches or suggests (Figs. 1-5) a first panel (a top or bottom panel of 31) and a second panel (another of the top or bottom panel of 31) that are in a stacked arrangement (as shown in Fig. 4) are fixed on the substrate (as shown in Figs. 1-5), and both the first panel and the second panel are provided with a second light-passing hole corresponding to the first light-passing hole (in a center thereof, as shown in Figs. 1-5), and wherein the plurality of the shading blades (32) are provided between the first panel and the second panel (as shown in Figs. 1-5).  
Regarding claim 11, Dedoro teaches or suggests a stage light (Figs. 1-5), comprising a light source (2, 3) and the beam shading device according to claim 1 (as outlined in claim 1 above), the beam shading device is configured to partially block and intercept a beam 14emitted by the light source (as shown in Figs. 1-5, i.e. a light beam emitted from 2, 3) to project a light spot in a specific shape (as described in paragraph [0027]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dedoro, in view of Jiang (CN 102679274 A, reference herein will be made to the machine translation of CN 102679274 A retrieved from Espacenet, please see attached form PTO-892).
Regarding claims, 2-4, Dedoro does not explicitly teach that the driving plate is provided with a linear first guide groove opened towards a direction of the first light-passing hole, the substrate is provided with a first sliding post adapted to the first guide groove, and the first sliding post is penetrated the first guide groove and is slidable in the first guide groove (as recited in claim 2); and wherein the rack is arranged in parallel with the first guide groove (as recited in claim 3), or wherein both ends of the first guide groove bend and extend towards a direction of the rack (as recited in claim 4).  
Jiang teaches or suggests (Figs. 1-3) the driving plate (the base portion of 1 which couples to 5, as shown in Figs. 1-3) is provided with a linear first guide groove (either of the left or right linear guide grooves which couple to 6, on the left or right side of the center groove coupled to 5, as shown in Fig. 3) opened towards a direction of the first light-passing hole (each of said left and right linear guide grooves extends towards a direction of the first light-passing hole formed in the center of the device of Jiang, and thus constitutes guide grooves opened towards a direction of the first light-passing hole), the substrate is provided with a first sliding 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and incorporated the teachings of the driving plate is provided with a linear first guide groove opened towards a direction of the first light-passing hole, the substrate is provided with a first sliding post adapted to the first guide groove, and the first sliding post is penetrated the first guide groove and is slidable in the first guide groove (as recited in claim 2); and wherein the rack is arranged in parallel with the first guide groove (as recited in claim 3), or wherein both ends of the first guide groove bend and extend towards a direction of the rack (as recited in claim 4), such as taught or suggested by Jiang, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dedoro, in view of Thomas (GB 2268888 A).
Regarding claim 5, Dedoro does not explicitly teach that the driving gear is made of metal, and the rack is made of rubber.  
Thomas teaches or suggests (Fig. 2) the driving gear (a gear of the outer ring, planet wheel, or sun wheel) is made of metal (page 14, lines 10-19), and the rack is made of rubber (page, lines 25-30).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and incorporated the teachings of the driving gear is made of metal, and the rack is made of rubber, such as taught or suggested by Thomas, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the noise produced by the driving gear and rack, and/or reduce the wear on the driving gear and rack.
Regarding claim 6, Dedoro teaches or suggests (Figs. 1-5) the driving plate (33) is provided with a plurality of metal tooth tips (the tooth tips of 33) on the side on which the rack is provided at the end close to the shading blade (as shown in Figs. 1-5), which are configured to mesh with the driving gear (as shown in Figs. 1-5).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dedoro, in view of Jurik et al. (US 2015/0109797 A1, herein referred to as: Jurik).
Regarding claim 9, Dedoro teaches or suggests (Figs. 1-5) both the first panel and the second panel are provided with a second guide groove corresponding to each of the shading blades (the groove formed by the space between first and second panel, as shown in Figs. 1-5), the second guide groove is arranged along the radial direction of the first light-passing hole (the entire groove is ranged along the radial direction of the first light-passing hole, as shown in Figs. 1-5).
Dedoro does not explicitly teach that the respective shading blade is provided with a second sliding post slidingly fitted with the second guide groove.  
Jurik teaches or suggests (Figs. 1-17) the respective shading blade (41, 51, 61 and 71) is provided with a second sliding post (40i to 70i, respectively) slidingly fitted with the second guide groove (as shown in Figs. 1-17).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and incorporated the teachings of the respective shading blade is provided with a second sliding post slidingly fitted with the second guide groove, such as taught or suggested by Jurik, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dedoro, in view of Reinert (US 2003/0048640 A1).
Regarding claim 10, Dedoro does not explicitly teach screw holes on the substrate for fixing the driving motor are in form of elongated through holes.  
Reinert teaches or suggests (Figs. 13) screw holes on the substrate for fixing the driving motor are in form of elongated through holes (as described in paragraph [0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Dedoro and incorporated the teachings of screw holes on the substrate for fixing the driving motor are in form of elongated through holes, such as taught or suggested by Reinert, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a coupling feature to attach the driving motor in a removable manner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 









/COLIN J CATTANACH/Examiner, Art Unit 2875